 

EXHIBIT 10.1

EXECUTION VERSION

 

 

 

REGISTRATION RIGHTS AGREEMENT

Dated as of November 3, 2010

Among

OMNOVA SOLUTIONS INC.,

THE GUARANTORS NAMED HEREIN

and

DEUTSCHE BANK SECURITIES INC.,

JEFFERIES & COMPANY, INC.

and

KEYBANC CAPITAL MARKETS INC.,

as Initial Purchasers

7- 7/8% Senior Notes due 2018

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page   1.    Definitions      1    2.    Exchange Offer      5    3.
   Shelf Registration.      9    4.    Additional Interest      10    5.   
Registration Procedures      11    6.    Registration Expenses      21    7.   
Indemnification and Contribution.      21    8.    Rule 144A      26    9.   
Underwritten Registrations      26    10.    Miscellaneous      26   

 

-i-



--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is dated as of November 3,
2010, among OMNOVA SOLUTIONS INC., an Ohio corporation (the “Company”), the
guarantors listed on the signature pages hereto (the “Guarantors”) and DEUTSCHE
BANK SECURITIES INC., JEFFERIES & COMPANY, INC. and KEYBANC CAPITAL MARKETS
INC., as initial purchasers (the “Initial Purchasers”). The Company and the
Guarantors are collectively referred to as the “Issuers.”

This Agreement is entered into in connection with the Purchase Agreement between
the Issuers and the Initial Purchasers, dated as of October 22, 2010 (the
“Purchase Agreement”), which provides for, among other things, the sale by the
Company to the Initial Purchasers of $250,000,000 aggregate principal amount of
the Company’s 7-7/8% Senior Notes due 2018 (the “Notes”). The Notes are issued
under an Indenture, dated as of November 3, 2010 (as amended or supplemented
from time to time, the “Indenture”), among the Issuers and Wells Fargo Bank,
National Association, as trustee (the “Trustee”). Pursuant to the Indenture, the
Guarantors are required to unconditionally guarantee (collectively, the
“Guarantees”) the Company’s obligations under the Notes and the Indenture. The
Notes and the Guarantees are collectively referenced to herein as the
“Securities.” In order to induce the Initial Purchasers to enter into the
Purchase Agreement, the Issuers have agreed to provide the registration rights
set forth in this Agreement for the benefit of the Initial Purchasers and any
subsequent holder or holders of the Notes. The execution and delivery of this
Agreement is a condition to the Initial Purchasers’ obligation to purchase the
Notes under the Purchase Agreement.

The parties hereby agree as follows:

 

  1. Definitions

Capitalized terms used herein without definition shall have their respective
meanings set forth in the Purchase Agreement. As used in this Agreement, the
following terms shall have the following meanings:

Additional Interest: See Section 4(a) hereto.

Advice: See the last paragraph of Section 5 hereto.

Agreement: See the introductory paragraphs hereto.

Applicable Period: See Section 2(b) hereto.



--------------------------------------------------------------------------------

 

Business Day: Any day that is not a Saturday, Sunday or a day on which banking
institutions in New York are authorized or required by law to be closed.

Blackout Period: See Section 3(d) hereto.

Company: See the introductory paragraphs hereto.

Effectiveness Date: With respect to (i) the Exchange Offer Registration
Statement, the 210th day after the consummation of the Acquisition and (ii) any
Shelf Registration Statement, as promptly as practicable after the delivery of a
Shelf Notice as required by Section 2(c) hereof; provided, however, that if the
Effectiveness Date would otherwise fall on a day that is not a Business Day,
then the Effectiveness Date shall be the next succeeding Business Day.

Effectiveness Period: See Section 3(a) hereto.

Event Date: See Section 4(c) hereto.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Exchange Notes: See Section 2(a) hereto.

Exchange Offer: See Section 2(a) hereto.

Exchange Offer Registration Statement: See Section 2(a) hereto.

Exchange Securities: See Section 2(a) hereto.

Filing Date: (A) If no Registration Statement has been filed by the Company
pursuant to this Agreement, the 210th day after the consummation of the
Acquisition; and (B) in any other case (which may be applicable notwithstanding
the consummation of the Exchange Offer), as promptly as practicable after the
delivery of a Shelf Notice as required pursuant to Section 2(c) hereof;
provided, however, that if the Filing Date would otherwise fall on a day that is
not a Business Day, then the Filing Date shall be the next succeeding Business
Day.

Guarantee: See the introductory paragraphs hereto.

Guarantor: See the introductory paragraphs hereto.

Holder: Any holder of a Registrable Security or Registrable Securities.

Indenture: See the introductory paragraphs hereto.

 

-2-



--------------------------------------------------------------------------------

 

Information: See Section 5(o) hereto.

Initial Purchasers: See the introductory paragraphs hereto.

Initial Shelf Registration: See Section 3(a) hereto.

Inspectors: See Section 5(o) hereto.

Issue Date: November 3, 2010, the date of original issuance of the Notes.

Issuers: See the introductory paragraphs hereto.

FINRA: See Section 5(s) hereto.

Notes: See the introductory paragraphs hereto.

Participant: See Section 7(a) hereto.

Participating Broker-Dealer: See Section 2(b) hereto.

Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm or other legal entity.

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430B or 430C under the
Securities Act), as amended or supplemented by any prospectus supplement, and
all other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

Purchase Agreement: See the introductory paragraphs hereto.

Records: See Section 5(o) hereto.

Registrable Securities: Each Security upon its original issuance and at all
times subsequent thereto, each Exchange Security as to which Section 2(c)(iv)
hereof is applicable upon original issuance and at all times subsequent thereto,
until, in each case, the earliest to occur of (i) a Registration Statement
(other than, with respect to any Exchange Securities as to which
Section 2(c)(iv) hereof is applicable, the Exchange Offer Registration
Statement) covering such Security or Exchange Security has been declared
effective by the SEC and such Security or Exchange Security, as the case may be,
has been disposed of in accordance with such effective Registration Statement,
(ii) such Security has been exchanged

 

-3-



--------------------------------------------------------------------------------

pursuant to the Exchange Offer for an Exchange Security that may be resold
without restriction under state and federal securities laws or (iii) such
Security or Exchange Security, as the case may be, ceases to be outstanding for
purposes of the Indenture.

Registration Statement: Any registration statement of the Company that covers
any of the Securities or the Exchange Securities filed with the SEC under the
Securities Act, including, in each case, the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

Rule 144: Rule 144 under the Securities Act.

Rule 144A: Rule 144A under the Securities Act.

Rule 405: Rule 405 under the Securities Act.

Rule 415: Rule 415 under the Securities Act.

Rule 424: Rule 424 under the Securities Act.

SEC: The United States Securities and Exchange Commission or any successor
agency thereto.

Securities: See the introductory paragraphs hereto.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Shelf Notice: See Section 2(c) hereto.

Shelf Registration: See Section 3(b) hereto.

Shelf Registration Statement: Any Registration Statement relating to a Shelf
Registration.

Subsequent Shelf Registration: See Section 3(b) hereto.

TIA: The Trust Indenture Act of 1939, as amended.

Trustee: See the introductory paragraphs hereto.

Underwritten registration or underwritten offering: A registration in which
securities of one or more of the Issuers are sold to an underwriter for
reoffering to the public.

 

-4-



--------------------------------------------------------------------------------

 

Except as otherwise specifically provided, all references in this Agreement to
acts, laws, statutes, rules, regulations, releases, forms, no-action letters and
other regulatory requirements (collectively, “Regulatory Requirements”) shall be
deemed to refer also to any amendments thereto and all subsequent Regulatory
Requirements adopted as a replacement thereto having substantially the same
effect therewith; provided that Rule 144 shall not be deemed to amend or replace
Rule 144A.

 

  2. Exchange Offer

(a) Unless the Exchange Offer would violate applicable law or any applicable
interpretation of the staff of the SEC, the Company shall use its reasonable
best efforts to file with the SEC, no later than the Filing Date, a Registration
Statement (the “Exchange Offer Registration Statement”) on an appropriate
registration form with respect to a registered offer (the “Exchange Offer”) to
exchange any and all of the Notes for a like aggregate principal amount of debt
securities of the Company (the “Exchange Notes”), guaranteed, to the extent
applicable, on an unsecured basis by the Guarantors (the “New Guarantees” and,
together with the Exchange Notes, the “Exchange Securities”), that are identical
in all material respects to the Notes (except that (i) the Exchange Notes shall
contain no restrictive legend thereon, (ii) interest thereon shall accrue from
(A) the last date on which interest was paid on the Notes or (B) if no such
interest has been paid, from the Issue Date, and (iii) except with respect to
Exchange Notes as to which clause 2(c)(iv) applies, the Exchange Notes shall not
be entitled to Additional Interest as set forth in Section 4 hereof) and which
are entitled to the benefits of the Indenture or a trust indenture which is
identical in all material respects to the Indenture (other than such changes to
the Indenture or any such identical trust indenture as are necessary to comply
with the TIA) and which, in either case, has been qualified under the TIA. The
Exchange Offer shall comply with all applicable tender offer rules and
regulations under the Exchange Act and other applicable laws. The Company shall
use its reasonable best efforts to (x) cause the Exchange Offer Registration
Statement to be declared effective under the Securities Act on or before the
Effectiveness Date; (y) keep the Exchange Offer open for at least 30 days (or
longer if required by applicable law) after the date that notice of the Exchange
Offer is mailed to Holders; and (z) consummate the Exchange Offer on or prior to
the 255th day after the consummation of the Acquisition. If, after the Exchange
Offer Registration Statement is initially declared effective by the SEC, the
Exchange Offer or the issuance of the Exchange Securities thereunder is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, the Exchange Offer
Registration Statement shall be deemed not to have become effective for purposes
of this Agreement, unless such interference is cured within fifteen Business
Days.

Each Holder (including, without limitation, each Participating Broker-Dealer)
who participates in the Exchange Offer will be required to represent to the
Company in writing (which may be contained in the applicable letter of
transmittal) that: (i) any Exchange

 

-5-



--------------------------------------------------------------------------------

Securities acquired in exchange for Registrable Securities tendered are being
acquired in the ordinary course of business of the Person receiving such
Exchange Securities, whether or not such recipient is such Holder itself;
(ii) at the time of the commencement or consummation of the Exchange Offer
neither such Holder nor, to the actual knowledge of such Holder, any other
Person receiving Exchange Securities from such Holder has an arrangement or
understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities; (iii) neither such
Holder nor, to the actual knowledge of such Holder, any other Person receiving
Exchange Securities from such Holder is an “affiliate” (as defined in Rule 405)
of the Company or, if it is an affiliate of the Company, it will comply with the
registration and prospectus delivery requirements of the Securities Act to the
extent applicable and will provide information to be included in the Shelf
Registration Statement in accordance with Section 5 hereof in order to have
their Securities included in the Shelf Registration Statement and benefit from
the provisions regarding Additional Interest in Section 4 hereof; (iv) if such
Holder is not a broker-dealer, neither such Holder nor, to the actual knowledge
of such Holder, any other Person receiving Exchange Securities from such Holder
is engaging in or intends to engage in a distribution of the Exchange
Securities; and (v) if such Holder is a Participating Broker-Dealer, such Holder
has acquired the Registrable Securities for its own account in exchange for
Securities that were acquired as a result of market-making activities or other
trading activities and that it will comply with the applicable provisions of the
Securities Act (including, but not limited to, the prospectus delivery
requirements thereunder).

Upon consummation of the Exchange Offer in accordance with this Section 2, the
provisions of this Agreement shall continue to apply solely with respect to
Exchange Securities as to which Section 2(c)(iv) is applicable and Exchange
Securities held by Participating Broker-Dealers, and the Company shall have no
further obligation to register Registrable Securities (other than Exchange
Securities as to which clause 2(c)(iv) hereof applies) pursuant to this
Agreement.

No securities other than the Exchange Securities shall be included in the
Exchange Offer Registration Statement.

(b) The Company shall include within the Prospectus contained in the Exchange
Offer Registration Statement a section entitled “Plan of Distribution,”
reasonably acceptable to the Initial Purchasers, which shall contain a summary
statement of the positions taken or policies made by the staff of the SEC with
respect to the potential “underwriter” status of any broker-dealer that is the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of Exchange
Notes received by such broker-dealer in the Exchange Offer (a “Participating
Broker-Dealer”), whether such positions or policies have been publicly
disseminated by the staff of the SEC or such positions or policies represent the
prevailing views of the staff of the SEC. Such “Plan of Distribution” section
shall also expressly permit, to the extent permitted by applicable policies and
regulations of the SEC, the use of the

 

-6-



--------------------------------------------------------------------------------

Prospectus by all Persons subject to the prospectus delivery requirements of the
Securities Act, including, to the extent permitted by applicable policies and
regulations of the SEC, all Participating Broker-Dealers, and include a
statement describing the means by which Participating Broker-Dealers may resell
the Exchange Notes in compliance with the Securities Act.

The Company shall use its reasonable best efforts to keep the Exchange Offer
Registration Statement effective and to amend and supplement the Prospectus
contained therein in order to permit such Prospectus to be lawfully delivered by
all Persons subject to the prospectus delivery requirements of the Securities
Act for such period of time as is necessary to comply with applicable law in
connection with any resale of the Exchange Securities; provided, however, that
such period shall not be required to exceed 90 days or such longer period if
extended pursuant to the last paragraph of Section 5 hereof (the “Applicable
Period”).

In connection with the Exchange Offer, the Company shall:

(1) mail, or cause to be mailed, to each Holder of record entitled to
participate in the Exchange Offer a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;

(2) use its reasonable best efforts to keep the Exchange Offer open for not less
than 30 days after the date that notice of the Exchange Offer is mailed to
Holders (or longer if required by applicable law);

(3) utilize the services of a depositary for the Exchange Offer with an address
in the Borough of Manhattan, The City of New York;

(4) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the Exchange
Offer remains open; and

(5) otherwise comply in all material respects with all applicable laws, rules
and regulations.

As soon as practicable after the close of the Exchange Offer, the Company shall:

(1) accept for exchange all Registrable Securities validly tendered and not
validly withdrawn pursuant to the Exchange Offer;

 

-7-



--------------------------------------------------------------------------------

 

(2) deliver to the Trustee for cancellation all Registrable Securities so
accepted for exchange; and

(3) cause the Trustee to authenticate and deliver promptly to each Holder of
Notes or Exchange Notes, as the case may be, equal in principal amount to the
Notes of such Holder so accepted for exchange; provided that, in the case of any
Notes held in global form by a depositary, authentication and delivery to such
depositary of one or more replacement Notes in global form in an equivalent
principal amount thereto for the account of such Holders in accordance with the
Indenture shall satisfy such authentication and delivery requirement.

The Exchange Offer shall not be subject to any conditions, other than that
(i) the Exchange Offer does not violate applicable law or any applicable
interpretation of the staff of the SEC; (ii) no action or proceeding against the
Issuers shall have been instituted or threatened in any court or by any
governmental agency which might materially impair the ability of the Company to
proceed with the Exchange Offer, and no material adverse development shall have
occurred in any existing action or proceeding with respect to the Company; and
(iii) all governmental approvals that the Company deems necessary for the
consummation of the Exchange Offer shall have been obtained.

The Exchange Securities shall be issued under (i) the Indenture or (ii) an
indenture identical in all material respects to the Indenture and which, in
either case, has been qualified under the TIA or is exempt from such
qualification and shall provide that the Exchange Securities shall not be
subject to the transfer restrictions set forth in the Indenture. The Indenture
or such indenture shall provide that the Exchange Notes and the Notes shall vote
and consent together on all matters as one class and that none of the Exchange
Notes or the Notes will have the right to vote or consent as a separate class on
any matter.

(c) If, (i) because of any change in law or in currently prevailing
interpretations of the staff of the SEC, the Company is not permitted to effect
the Exchange Offer, (ii) the Exchange Offer is not consummated by the 255th day
after the consummation of the Acquisition, (iii) the Initial Purchasers so
requests in writing to the Company at any time after the consummation of the
Exchange Offer, or (iv) in the case of any Holder that participates in the
Exchange Offer, such Holder does not receive Exchange Securities on the date of
the exchange that may be sold without restriction under state and federal
securities laws (other than due solely to the status of such Holder as an
affiliate of the Issuers within the meaning of the Securities Act) and so
notifies the Company within 60 days after such Holder first becomes aware of
such restrictions, in the case of each of clauses (i) to and including (iv) of
this sentence, then the Company shall promptly deliver to the Holders and the
Trustee written notice thereof (the “Shelf Notice”) and shall file a Shelf
Registration pursuant to Section 3 hereof.

 

-8-



--------------------------------------------------------------------------------

 

  3. Shelf Registration.

If at any time a Shelf Notice is delivered as contemplated by Section 2(c)
hereof, then:

(a) Shelf Registration. The Company shall file with the SEC a Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415
covering all of the Registrable Securities (the “Initial Shelf Registration”).
The Company shall use its commercially reasonable efforts to file with the SEC
the Initial Shelf Registration on or prior to the applicable Filing Date. The
Initial Shelf Registration shall be on Form S-1 or another appropriate form
permitting registration of such Registrable Securities for resale by Holders in
the manner or manners designated by them (including, without limitation, one or
more underwritten offerings). The Company shall not permit any securities other
than the Registrable Securities to be included in the Initial Shelf Registration
or any Subsequent Shelf Registration (as defined below).

The Company shall use its commercially reasonable efforts to cause the Shelf
Registration to be declared effective under the Securities Act on or prior to
the Effectiveness Date and to keep the Initial Shelf Registration continuously
effective under the Securities Act until the date that is two years from the
Issue Date or such shorter period ending when all Registrable Securities covered
by the Initial Shelf Registration have been sold in the manner set forth and as
contemplated in the Initial Shelf Registration or, if applicable, a Subsequent
Shelf Registration (the “Effectiveness Period”); provided, however, that the
Effectiveness Period in respect of the Initial Shelf Registration shall be
extended to the extent required to permit dealers to comply with the applicable
prospectus delivery requirements of Rule 174 under the Securities Act and as
otherwise provided herein.

(b) Withdrawal of Stop Orders; Subsequent Shelf Registrations. If the Initial
Shelf Registration or any Subsequent Shelf Registration ceases to be effective
for any reason at any time during the Effectiveness Period (other than because
of the sale of all of the Registrable Securities registered thereunder), the
Company shall use its commercially reasonable efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof, and in any event
shall within 30 days of such cessation of effectiveness amend such Shelf
Registration Statement in a manner to obtain the withdrawal of the order
suspending the effectiveness thereof, or file an additional Shelf Registration
Statement pursuant to Rule 415 covering all of the Registrable Securities
covered by and not sold under the Initial Shelf Registration or an earlier
Subsequent Shelf Registration (each, a “Subsequent Shelf Registration”). If a
Subsequent Shelf Registration is filed, the Company shall use its commercially
reasonable efforts to cause the Subsequent Shelf Registration to be declared
effective under the Securities Act as soon as practicable after such filing and
to keep such

 

-9-



--------------------------------------------------------------------------------

subsequent Shelf Registration continuously effective for a period equal to the
number of days in the Effectiveness Period less the aggregate number of days
during which the Initial Shelf Registration or any Subsequent Shelf Registration
was previously continuously effective. As used herein the term “Shelf
Registration” means the Initial Shelf Registration and any Subsequent Shelf
Registration.

(c) Supplements and Amendments. The Company shall promptly supplement and amend
the Shelf Registration if required by the rules, regulations or instructions
applicable to the registration form used for such Shelf Registration, if
required by the Securities Act, or if reasonably requested by the Holders of a
majority in aggregate principal amount of the Registrable Securities (or their
counsel) covered by such Registration Statement with respect to the information
included therein with respect to one or more of such Holders, or by any
underwriter of such Registrable Securities with respect to the information
included therein with respect to such underwriter.

(d) Blackout Period. Notwithstanding anything to the contrary in this Agreement,
the Company, upon notice to the Holders, may suspend the use of the Prospectus
included in any Shelf Registration Statement in the event that and for a period
of time (the “Blackout Period”) not to exceed an aggregate of 60 days in any
twelve month period if (1) the Board of Directors of the Company determines that
the disclosure of an event at such time could reasonably be expected to have a
material adverse effect on the business, operations or prospects of the Company
or (2) the disclosure otherwise relates to a material business transaction which
has not been publicly disclosed and the Board of Directors of the Company
determines that any such disclosure would jeopardize the success of such
transaction; provided, that, upon the termination of such Blackout Period, the
Company promptly shall notify the Holders that such Blackout Period has been
terminated.

 

  4. Additional Interest

(a) The Company and the Initial Purchasers agree that the Holders will suffer
damages if the Company fails to fulfill its obligations under Section 2 or
Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Company agrees to pay, jointly and
severally, as liquidated damages, additional interest on the Notes (“Additional
Interest”) under the circumstances and to the extent set forth below (each of
which shall be given independent effect), if (i) the Company has not exchanged
Exchange Securities for all Securities validly tendered in accordance with the
terms of the Exchange Offer on or prior to the 255th day after the consummation
of the Acquisition or (ii) if applicable, a Shelf Registration has been declared
effective and such Shelf Registration ceases to be effective at any time prior
to the second anniversary of the Issue Date (other than because of the sale of
all of the Securities registered thereunder), then Additional Interest shall
accrue on the principal amount of the Notes at a rate of 0.25% per

 

-10-



--------------------------------------------------------------------------------

annum for the first 90 days commencing on the (x) 255th day after the
consummation of the Acquisition, in the case of (i) above, or (y) the day such
Shelf Registration ceases to be effective in the case of (ii) above, and such
Additional Interest rate shall increase by an additional 0.25% per annum at the
beginning of each such subsequent 90-day period; provided, however, that (a) the
Additional Interest rate on the Notes may not accrue under more than one of the
foregoing clauses (i) or (ii) at any one time and at no time shall the aggregate
amount of additional interest accruing exceed in the aggregate 1.0% per annum
and (b) Additional Interest shall not accrue under clause (ii) above during the
continuation of a Blackout Period; provided, further, however, that upon the
exchange of the Exchange Securities for all Securities tendered (in the case of
clause (i) of this Section 4(a)) or upon the effectiveness of the applicable
Shelf Registration Statement which had ceased to remain effective (in the case
of (ii) of this Section 4(a)), Additional Interest on the Notes in respect of
which such events relate as a result of such clause (or the relevant subclause
thereof), as the case may be, shall cease to accrue.

(b) The Company shall notify the Trustee within one Business Day after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid (an “Event Date”). Any amounts of Additional Interest due
pursuant to clause (a) of this Section 4 will be payable in cash semiannually on
each November 1 and May 1 (to the holders of record on the October 15 and
April 15 immediately preceding such dates), commencing with the first such date
occurring after any such Additional Interest commences to accrue. The amount of
Additional Interest will be determined by multiplying the applicable Additional
Interest rate by the principal amount of the Registrable Notes, multiplied by a
fraction, the numerator of which is the number of days such Additional Interest
rate was applicable during such period (determined on the basis of a 360day year
comprised of twelve 30 day months and, in the case of a partial month, the
actual number of days elapsed), and the denominator of which is 360.

 

5. Registration Procedures

In connection with the filing of any Registration Statement pursuant to
Section 2 or 3 hereof, the Company shall effect such registrations to permit the
sale of the securities covered thereby in accordance with the intended method or
methods of disposition thereof, and pursuant thereto and in connection with any
Registration Statement filed by the Company hereunder the Company shall:

(a) Prepare and file with the SEC on or prior to the applicable Filing Date a
Registration Statement or Registration Statements as prescribed by Section 2 or
3 hereof, and use its reasonable best efforts, in the case of an Exchange Offer
Registration Statement, or its commercially reasonable efforts, in the case of a
Shelf Registration, to cause each such Registration Statement to become
effective and remain effective as provided herein; provided, however, that if
(1) such filing is pursuant to Section 3 hereof or (2) a Prospectus contained in
the Exchange Offer

 

-11-



--------------------------------------------------------------------------------

Registration Statement filed pursuant to Section 2 hereof is required to be
delivered under the Securities Act by any Participating Broker-Dealer who seeks
to sell Exchange Securities during the Applicable Period relating thereto from
whom any Issuer has received written notice that it will be a Participating
Broker-Dealer in the Exchange Offer, before filing any Registration Statement or
Prospectus or any amendments or supplements thereto, the Issuers shall furnish
to and afford the Holders of the Registrable Securities covered by such
Registration Statement (with respect to a Registration Statement filed pursuant
to Section 3 hereof) or each such Participating Broker-Dealer (with respect to
any such Registration Statement), as the case may be, their counsel and the
managing underwriters, if any, a reasonable opportunity to review copies of all
such documents (including copies of any documents to be incorporated by
reference therein and all exhibits thereto) proposed to be filed (in each case
at least five business days prior to such filing or such reasonable date as is
reasonable under the circumstances). The Company shall not file any Registration
Statement or Prospectus or any amendments or supplements thereto if the Holders
of a majority in aggregate principal amount of the Registrable Securities
covered by such Registration Statement, their counsel, or the managing
underwriters, if any, shall reasonably object on a timely basis.

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Shelf Registration Statement or Exchange Offer Registration Statement,
as the case may be, as may be necessary to keep such Registration Statement
continuously effective for the Effectiveness Period, the Applicable Period or
until consummation of the Exchange Offer, as the case may be; cause the related
Prospectus to be supplemented by any Prospectus supplement required by
applicable law, and as so supplemented to be filed pursuant to Rule 424; and
comply with the provisions of the Securities Act and the Exchange Act applicable
to it with respect to the disposition of all securities covered by such
Registration Statement as so amended or in such Prospectus as so supplemented
and with respect to the subsequent resale of any securities being sold by a
Participating Broker-Dealer covered by any such Prospectus in all material
respects; provided, that, to the extent relating to a Shelf Registration
Statement, none of the foregoing shall be required during a Blackout Period.
Other than during any Blackout Period with respect to a Shelf Registration
Statement, the Company shall be deemed not to have used its reasonable best
efforts or commercially reasonable efforts to keep a Registration Statement
effective if it voluntarily takes any action that would result in selling
Holders of the Registrable Securities covered thereby or Participating
Broker-Dealers seeking to sell Exchange Securities not being able to sell such
Registrable Securities or such Exchange Securities during that period unless
such action is required by applicable law or permitted by this Agreement.

 

-12-



--------------------------------------------------------------------------------

(c) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period relating thereto from whom any Issuer has received written
notice that it will be a Participating Broker-Dealer in the Exchange Offer,
notify the selling Holders of Registrable Securities (with respect to a
Registration Statement filed pursuant to Section 3 hereof), or each such
Participating Broker-Dealer (with respect to any such Registration Statement),
as the case may be, their counsel and the managing underwriters, if any,
promptly (but in any event within two business days), and confirm such notice in
writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective under the
Securities Act (including in such notice a written statement that any Holder
may, upon request, obtain, at the sole expense of the Issuers, one conformed
copy of such Registration Statement or post-effective amendment including
financial statements and schedules, documents incorporated or deemed to be
incorporated by reference and exhibits), (ii) of the issuance by the SEC of any
stop order suspending the effectiveness of a Registration Statement or of any
order preventing or suspending the use of any preliminary prospectus or the
initiation of any proceedings for that purpose, (iii) if at any time when a
prospectus is required by the Securities Act to be delivered in connection with
sales of the Registrable Securities or resales of Exchange Securities by
Participating Broker-Dealers the representations and warranties of the Issuers
contained in any agreement (including any underwriting agreement) contemplated
by Section 5(n) hereof cease to be true and correct, (iv) of the receipt by any
Issuer of any notification with respect to the suspension of the qualification
or exemption from qualification of a Registration Statement or any of the
Registrable Securities or the Exchange Securities to be sold by any
Participating Broker-Dealer for offer or sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose, (v) of the
happening of any event, the existence of any condition or any information
becoming known that makes any statement made in such Registration Statement or
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in or amendments or supplements to such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading,
provided, that such notice need not identify the reasons for such event,
condition or information that requires such change in the Registration Statement
or Prospectus and (vi) of the Company’s determination that a post-effective
amendment to a Registration Statement would be appropriate.

 

-13-



--------------------------------------------------------------------------------

 

(d) If (1) a Shelf Registration is held pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities act by any
participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, use its reasonable best efforts to prevent the issuance of
any order suspending the effectiveness of a Registration Statement or of any
order preventing or suspending the use of a Prospectus or suspending the
qualification (or exemption from qualification) of any of the Registrable
Securities or the Exchange Securities to be sold by any Participating
Broker-Dealer, for sale in any jurisdiction, and, if any such order is issued,
to use its reasonable best efforts to obtain the withdrawal of any such order as
soon as practicable.

(e) If a Shelf Registration is filed pursuant to Section 3 and if requested
during the Effectiveness Period by the managing underwriter or underwriters (if
any), the Holders of a majority in aggregate principal amount of the Registrable
Securities being sold in connection with an underwritten offering or any
Participating Broker-Dealer, (i) as promptly as practicable incorporate in a
prospectus supplement or post-effective amendment such information as the
managing underwriter or underwriters (if any), such Holders, any Participating
Broker-Dealer or counsel for any of them reasonably request to be included
therein, (ii) make all required filings of such prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such prospectus supplement or
post-effective amendment, and (iii) supplement or make amendments to such
Registration Statement.

(f) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, furnish to each selling Holder of Registrable Securities
(with respect to a Registration Statement filed pursuant to Section 3 hereof)
and to each such Participating Broker-Dealer who so requests (with respect to
any such Registration Statement) and to their respective counsel and each
managing underwriter, if any, at the sole expense of the Company, one conformed
copy of the Registration Statement or Registration Statements and each
post-effective amendment thereto, including financial statements and schedules,
and, if requested, all documents incorporated or deemed to be incorporated
therein by reference and all exhibits.

 

-14-



--------------------------------------------------------------------------------

 

(g) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, deliver to each selling Holder of Registrable Securities
(with respect to a Registration Statement filed pursuant to Section 3 hereof),
or each such Participating Broker-Dealer (with respect to any such Registration
Statement), as the case may be, their respective counsel, and the underwriters,
if any, at the sole expense of the Company, as many copies of the Prospectus or
Prospectuses (including each form of preliminary prospectus) and each amendment
or supplement thereto and any documents incorporated by reference therein as
such Persons may reasonably request; and, subject to the last paragraph of this
Section 5, the Company hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders of Registrable
Securities or each such Participating Broker-Dealer, as the case may be, and the
underwriters or agents, if any, and dealers, if any, in connection with the
offering and sale of the Registrable Securities covered by, or the sale by
Participating Broker-Dealers of the Exchange Securities pursuant to, such
Prospectus and any amendment or supplement thereto.

(h) Prior to any public offering of Registrable Securities or any delivery of a
Prospectus contained in the Exchange Offer Registration Statement by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, use its reasonable best efforts to register or qualify, and
to cooperate with the selling Holders of Registrable Securities or each such
Participating Broker-Dealer, as the case may be, the managing underwriter or
underwriters, if any, and their respective counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any selling Holder, Participating Broker-Dealer, or the managing underwriter or
underwriters reasonably request in writing; provided, however, that where
Exchange Securities held by Participating Broker-Dealers or Registrable
Securities are offered other than through an underwritten offering, the Company
agrees to cause its counsel to perform Blue Sky investigations and file
registrations and qualifications required to be filed pursuant to this
Section 5(h), keep each such registration or qualification (or exemption
therefrom) effective during the period such Registration Statement is required
to be kept effective and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Exchange
Securities held by Participating Broker-Dealers or the Registrable Securities
covered by the applicable Registration Statement; provided, however, that no
Issuer shall be required to (A) qualify generally to do business in any
jurisdiction where it is not then so qualified, (B) take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject or (C) subject itself to taxation in excess of a $1,000 in
any such jurisdiction where it is not then so subject.

 

-15-



--------------------------------------------------------------------------------

 

(i) If a Shelf Registration is filed pursuant to Section 3 hereof, cooperate
with the selling Holders of Registrable Securities and the managing underwriter
or underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold, which certificates
shall not bear any restrictive legends and shall be in a form eligible for
deposit with The Depository Trust Company; and enable such Registrable
Securities to be in such denominations (subject to applicable requirements
contained in the Indenture) and registered in such names as the managing
underwriter or underwriters, if any, or Holders may request.

(j) Use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriter or underwriters, if any, to consummate the
disposition of such Registrable Securities, except as may be required solely as
a consequence of the nature of such selling Holder’s business, in which case the
Issuers will cooperate in all respects with the filing of such Registration
Statement and the granting of such approvals.

(k) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, upon the occurrence of any event contemplated by
paragraph 5(c)(v) or 5(c)(vi) hereof, as promptly as practicable (except, in the
case of a Shelf Registration, during a Blackout Period) prepare and (subject to
Section 5(a) hereof) file with the SEC, at the sole expense of the Company, a
supplement or post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Securities
being sold thereunder (with respect to a Registration Statement filed pursuant
to Section 3 hereof) or to the purchasers of the Exchange Securities to whom
such Prospectus will be delivered by a Participating Broker-Dealer (with respect
to any such Registration Statement), any such Prospectus will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(l) Use its reasonable best efforts to cause the Registrable Securities covered
by a Registration Statement or the Exchange Securities, as the case may be, to
be rated with the appropriate rating agencies, if so requested by the Holders of
a majority in aggregate principal amount of Registrable Securities covered by
such Registration Statement or the Exchange Securities, as the case may be, or
the managing underwriter or underwriters, if any.

 

-16-



--------------------------------------------------------------------------------

 

(m) Prior to the effective date of the first Registration Statement relating to
the Registrable Securities, (i) provide the Trustee with certificates for the
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and (ii) provide a CUSIP number for the Registrable Securities.

(n) In connection with any underwritten offering of Registrable Securities
pursuant to a Shelf Registration, enter into an underwriting agreement as is
customary in underwritten offerings of debt securities similar to the
Securities, and take all such other actions as are reasonably requested by the
managing underwriter or underwriters in order to expedite or facilitate the
registration or the disposition of such Registrable Securities and, in such
connection, (i) make such representations and warranties to, and covenants with,
the underwriters with respect to the business of the Issuers (including any
acquired business, properties or entity, if applicable), and the Registration
Statement, Prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each case, as are customarily made by
issuers to underwriters in underwritten offerings of debt securities similar to
the Securities, and confirm the same in writing if and when requested;
(ii) obtain the written opinions of counsel to the Issuers, and written updates
thereof in form, scope and substance reasonably satisfactory to the managing
underwriter or underwriters, addressed to the underwriters covering the matters
customarily covered in opinions reasonably requested in underwritten offerings
and such other matters as may reasonably be requested by the managing
underwriter or underwriters; (iii) obtain “cold comfort” letters and updates
thereof in form, scope and substance reasonably satisfactory to the managing
underwriter or underwriters from the independent certified public accountants of
the Issuers (and, if necessary, any other independent certified public
accountants of the Issuers, or of any business acquired by the Issuers, for
which financial statements and financial data are, or are required to be,
included or incorporated by reference in the Registration Statement), addressed
to each of the underwriters, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters in connection
with underwritten offerings of debt securities similar to the Securities and
such other matters as may reasonably be requested by the managing underwriter or
underwriters; and (iv) if an underwriting agreement is entered into, the same
shall contain indemnification provisions and procedures no less favorable to the
sellers and underwriters, if any, than those set forth in Section 7 hereof (or
such other provisions and procedures reasonably acceptable to Holders of a
majority in aggregate principal amount of Registrable Securities covered by such
Registration Statement and the managing underwriter or underwriters or agents,
if any). The above shall be done at each closing under such underwriting
agreement, or as and to the extent required thereunder.

 

-17-



--------------------------------------------------------------------------------

 

(o) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, make available for inspection by any Initial Purchaser, any
selling Holder of such Registrable Securities being sold (with respect to a
Registration Statement filed pursuant to Section 3 hereof), or each such
Participating Broker-Dealer, as the case may be, any underwriter participating
in any such disposition of Registrable Securities, if any, and any attorney,
accountant or other agent retained by any such selling Holder or each such
Participating Broker-Dealer (with respect to any such Registration Statement),
as the case may be, or underwriter (any such Initial Purchasers, Holders,
Participating Broker-Dealers, underwriters, attorneys, accountants or agents,
collectively, the “Inspectors”), upon written request, at the offices where
normally kept, during reasonable business hours, all pertinent financial and
other records, pertinent corporate documents and instruments of the Issuers and
subsidiaries of the Issuers (collectively, the “Records”), as shall be
reasonably necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the officers, directors and employees of the Issuers
and any of their respective subsidiaries to supply all information
(“Information”) reasonably requested by any such Inspector in connection with
such due diligence responsibilities. Each Inspector shall agree in writing that
it will keep the Records and Information confidential and that it will not
disclose any of the Records or Information that any Issuer determines, in good
faith, to be confidential and notifies the Inspectors in writing are
confidential unless (i) the disclosure of such Records or Information is
necessary to avoid or correct a misstatement or omission in such Registration
Statement or Prospectus, (ii) the release of such Records or Information is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction, (iii) disclosure of such Records or Information is necessary or
advisable, in the opinion of counsel for any Inspector, in connection with any
action, claim, suit or proceeding, directly or indirectly, involving or
potentially involving such Inspector and arising out of, based upon, relating
to, or involving this Agreement or the Purchase Agreement, or any transactions
contemplated hereby or thereby or arising hereunder or thereunder, or (iv) the
information in such Records or Information has been made generally available to
the public other than by an Inspector or an “affiliate” (as defined in Rule 405)
thereof; provided, however, that prior notice shall be provided as soon as
reasonably practicable to any Issuer of the potential disclosure of any
information by such Inspector pursuant to clauses (i), (ii) or (iii) of this
sentence to permit the Issuers to obtain a protective order (or waive the
provisions of this paragraph (o)) and that such Inspector shall take such
actions as are reasonably necessary to protect the confidentiality of such
information (if practicable) to the extent such action is otherwise not
inconsistent with, an impairment of or in derogation of the rights and interests
of the Holder or any Inspector.

 

-18-



--------------------------------------------------------------------------------

 

(p) Provide an indenture trustee for the Registrable Securities or the Exchange
Securities, as the case may be, and cause the Indenture or the trust indenture
provided for in Section 2(a) hereof, as the case may be, to be qualified under
the TIA not later than the effective date of the first Registration Statement
relating to the Registrable Securities; and in connection therewith, cooperate
with the trustee under any such indenture and the Holders of the Registrable
Securities, to effect such changes (if any) to such indenture as may be required
for such indenture to be so qualified in accordance with the terms of the TIA;
and execute, and use its reasonable best efforts to cause such trustee to
execute, all documents as may be required to effect such changes, and all other
forms and documents required to be filed with the SEC to enable such indenture
to be so qualified in a timely manner.

(q) Comply with all applicable rules and regulations of the SEC and make
generally available to its securityholders with regard to any applicable
Registration Statement a consolidated earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder no
later than 45 days after the end of any fiscal quarter (or 90 days after the end
of any 12-month period if such period is a fiscal year) (i) commencing at the
end of any fiscal quarter in which Registrable Securities are sold to
underwriters in a firm commitment or best efforts underwritten offering and
(ii) if not sold to underwriters in such an offering, commencing on the first
day of the first fiscal quarter of the Company, after the effective date of a
Registration Statement, which statements shall cover said 12-month periods.

(r) If the Exchange Offer is to be consummated, upon delivery of the Registrable
Securities by Holders to the Company (or to such other Person as directed by the
Company), in exchange for the Exchange Securities the Issuers shall mark, or
cause to be marked, on such Registrable Securities that such Registrable
Securities are being cancelled in exchange for the Exchange Securities; in no
event shall such Registrable Securities be marked as paid or otherwise
satisfied.

(s) Cooperate with each seller of Registrable Securities covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority (the “FINRA”).

(t) Use its reasonable best efforts to take all other steps necessary to effect
the registration of the Exchange Securities and/or Registrable Securities
covered by a Registration Statement contemplated hereby.

 

-19-



--------------------------------------------------------------------------------

 

The Issuers may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Issuers such information
regarding such seller and the distribution of such Registrable Securities as the
Issuers may, from time to time, reasonably request. The Issuers may exclude from
such registration the Registrable Securities of any seller so long as such
seller fails to furnish such information within a reasonable time after
receiving such request. Each seller as to which any Shelf Registration is being
effected agrees to furnish promptly to the Issuers all information required to
be disclosed in order to make the information previously furnished to the
Issuers by such seller not materially misleading.

If any such Registration Statement refers to any Holder by name or otherwise as
the holder of any securities of the Company, then such Holder shall have the
right to require (i) the insertion therein of language, in form and substance
reasonably satisfactory to such Holder, to the effect that the holding by such
Holder of such securities is not to be construed as a recommendation by such
Holder of the investment quality of the securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not required by the Securities Act or any
similar federal statute then in force, the deletion of the reference to such
Holder in any amendment or supplement to the Registration Statement filed or
prepared subsequent to the time that such reference ceases to be required.

Each Holder of Registrable Securities and each Participating Broker-Dealer
agrees by its acquisition of such Registrable Securities or Exchange Securities
to be sold by such Participating Broker-Dealer, as the case may be, that, upon
actual receipt of any notice from the Company (i) of the happening of any event
of the kind described in Section 5(c)(ii), 5(c)(iv), 5(c)(v), or 5(c)(vi) hereof
or (ii) of the commencement of a Blackout Period, such Holder will forthwith
discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus or Exchange Securities to be sold by such
Holder or Participating Broker-Dealer, as the case may be, until (x) in the case
of the immediately preceding clause (i), such Holder’s or Participating
Broker-Dealer’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 5(k) hereof, or until it is advised in writing (the
“Advice”) by the Issuers that the use of the applicable Prospectus may be
resumed, and has received copies of any amendments or supplements thereto or
(y) in the case of the immediately preceding clause (ii) the earlier of (A) 60
days of after the commencement of such Blackout Period and (B) receipt of notice
from the Company that such Blackout Period has ended. In the event that the
Issuers shall give any such notice, each of the Applicable Period and the
Effectiveness Period shall be extended by the number of days during such periods
from and including the date of the giving of such notice to and including the
date when the requirements of the immediately preceding clause (x) or (y), as
the case may be, shall have been met.

 

-20-



--------------------------------------------------------------------------------

 

  6. Registration Expenses

All fees and expenses incident to the performance of or compliance with this
Agreement by the Issuers shall be borne by the Issuers (other than any
underwriting discounts or commissions in the event of an underwritten offering),
whether or not the Exchange Offer Registration Statement or any Shelf
Registration Statement is filed or becomes effective or the Exchange Offer is
consummated, including, without limitation, (i) all registration and filing fees
(including, without limitation, (A) fees with respect to filings required to be
made with the FINRA in connection with an underwritten offering and (B) fees and
expenses of compliance with state securities or Blue Sky laws (including,
without limitation, fees and disbursements of counsel in connection with Blue
Sky qualifications of the Registrable Securities or Exchange Securities and
determination of the eligibility of the Registrable Securities or Exchange
Securities for investment under the laws of such jurisdictions (x) where the
holders of Registrable Securities are located, in the case of the Exchange
Securities, or (y) as provided in Section 5(h) hereof, in the case of
Registrable Securities or Exchange Securities to be sold by a Participating
Broker-Dealer during the Applicable Period)), (ii) printing expenses, including,
without limitation, expenses of printing certificates for Registrable Securities
or Exchange Securities in a form eligible for deposit with The Depository Trust
Company and of printing prospectuses if the printing of prospectuses is
reasonably requested by the managing underwriter or underwriters, if any, by the
Holders of a majority in aggregate principal amount of the Registrable
Securities included in any Registration Statement or in respect of Registrable
Securities or Exchange Securities to be sold by any Participating Broker-Dealer
during the Applicable Period, as the case may be, (iii) messenger, telephone and
delivery expenses, (iv) fees and disbursements of counsel for the Issuers and,
in the case of a Shelf Registration, reasonable fees and disbursements of one
special counsel for all of the sellers of Registrable Securities (exclusive of
any counsel retained pursuant to Section 7 hereof), (v) fees and disbursements
of all independent certified public accountants referred to in Section 5(n)(iii)
hereof (including, without limitation, the expenses of any “cold comfort”
letters required by or incident to such performance), (vi) Securities Act
liability insurance, if the Issuers desire such insurance, (vii) fees and
expenses of all other Persons retained by the Issuers, (viii) internal expenses
of the Issuers (including, without limitation, all salaries and expenses of
officers and employees of the Issuers performing legal or accounting duties),
(ix) the expense of any annual audit, (x) any fees and expenses incurred in
connection with the listing of the securities to be registered on any securities
exchange, and the obtaining of a rating of the securities, in each case, if
applicable, and (xi) the expenses relating to printing, word processing and
distributing all Registration Statements, underwriting agreements, indentures
and any other documents necessary in order to comply with this Agreement.

 

  7. Indemnification and Contribution.

(a) The Company agrees, to indemnify and hold harmless each Holder of
Registrable Securities and each Participating Broker-Dealer selling Exchange
Securities

 

-21-



--------------------------------------------------------------------------------

during the Applicable Period, and each Person, if any, who controls such Person
or its affiliates within the meaning of Section 15 of the Act or Section 20 of
the Exchange Act (each, a “Participant”) against any losses, claims, damages or
liabilities to which any Participant incurs under the Act, the Exchange Act or
otherwise, insofar as any such losses, claims, damages or liabilities (or
actions in respect thereof) are in connection with any pending or threatened
third party action, claim or proceeding which results from (or is alleged to
result from):

(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement (or any amendment thereto) or Prospectus
(as amended or supplemented if any of the Issuers shall have furnished any
amendments or supplements thereto) or any preliminary prospectus; or

(ii) the omission or alleged omission to state, in any Registration Statement
(or any amendment thereto) or Prospectus (as amended or supplemented if any of
the Issuers shall have furnished any amendments or supplements thereto) or any
preliminary prospectus, a material fact required to be stated therein or
necessary to make the statements therein not misleading;

and will reimburse, as incurred, the Participant for any legal or other
reasonable expenses incurred by the Participant in connection with
investigating, defending against or appearing as a third-party witness in
connection with any such loss, claim, damage, liability or action; provided,
however, the Issuers will not be liable in any such case to the extent that any
such loss, claim, damage, or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
any Registration Statement (or any amendment thereto) or Prospectus (as amended
or supplemented if any of the Issuers shall have furnished any amendments or
supplements thereto) or any preliminary prospectus in reliance upon and in
conformity with information relating to any Participant furnished in writing to
the Issuers by such Participant specifically for use therein; and provided
further, in connection with the sale of Registrable Securities pursuant to a
Shelf Registration, the Company will not be liable to any Holder with respect to
any such untrue statement or alleged untrue statement or omission or alleged
omission made in any preliminary prospectus of a Registration Statement that is
corrected in a Prospectus (as amended or supplemented if any Issuer shall have
furnished any amendments or supplements thereto) relating to such securities if
the Person asserting any such claim, loss, damage or liability purchased such
securities and was not sent or given a copy of the Prospectus (as amended or
supplemented if any Issuer shall have furnished any amendments or supplements
thereto) if delivery of such Prospectus by such Holder was required under the
Act, provided the Company delivered in sufficient quantity such Prospectus (as
amended or supplemented if any Issuer shall have furnished any amendments or
supplements thereto) to such Holder sufficiently in advance of the written
confirmation of the sale of the securities to such Person asserting such claim,
loss, damage or liability and any such claims, losses, damages, or liabilities
result from (or are alleged to

 

-22-



--------------------------------------------------------------------------------

result from) the fact that a copy of the Prospectus (as amended or supplemented
if any Issuer shall have furnished any amendments or supplements thereto) was
not delivered to such Person at or prior to the written confirmation of the sale
of the securities to such Person. The indemnity provided for in this Section 7
will be in addition to any liability that the Issuers may otherwise have to the
indemnified parties. The Issuers shall not be liable under this Section 7 for
any settlement of any claim or action effected without the prior written consent
of the Company, which shall not be unreasonably withheld.

(b) Each Participant, severally and not jointly, agrees to indemnify and hold
harmless the Issuers, their directors, their officers and each person, if any,
who controls the Issuers within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Issuers or any such director, officer or controlling
person incur under the Act, the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) result
from (or are alleged to result from) (i) any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement or
Prospectus, any amendment or supplement thereto, or any preliminary prospectus,
or (ii) the omission or the alleged omission to state therein a material fact
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning such Participant, furnished to
the Issuers by the Participant, specifically for use therein; and subject to the
limitation set forth immediately preceding this clause, will reimburse, as
incurred, any legal or other expenses incurred by the Issuers or any such
director, officer or controlling person in connection with investigating or
defending against or appearing as a third party witness in connection with any
such loss, claim, damage, liability or action in respect thereof. The indemnity
provided for in this Section 7 will be in addition to any liability that the
Participants may otherwise have to the indemnified parties. The Participants
shall not be liable under this Section 7 for any settlement of any claim or
action effected without their consent, which shall not be unreasonably withheld.
The Issuers shall not, without the prior written consent of such Participant,
effect any settlement or compromise of any pending or threatened proceeding in
respect of which any Participant is or could have been a party, or indemnity
could have been sought hereunder by any Participant, unless such settlement
(A) includes an unconditional written release of the Participants, in form and
substance reasonably satisfactory to the Participants, from all liability on
claims that are the subject matter of such proceeding and (B) does not include
any statement as to an admission of fault, culpability or failure to act by or
on behalf of any Participant.

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 7, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 7, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying

 

-23-



--------------------------------------------------------------------------------

party (i) will not relieve it from any liability under paragraph (a) or
(b) above unless and to the extent such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraphs (a) and
(b) above. In case any such action is brought against any indemnified party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party; provided, however, that if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the defendants in any such action include both
the indemnified party and the indemnifying party and the indemnified party shall
have been advised by counsel that there may be one or more legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after receipt by the indemnifying party of notice of the institution of
such action, then, in each such case, the indemnifying party shall not have the
right to direct the defense of such action on behalf of such indemnified party
or parties and such indemnified party or parties shall have the right to select
separate counsel to defend such action on behalf of such indemnified party or
parties. After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof and approval by such indemnified
party of counsel appointed to defend such action, the indemnifying party will
not be liable to such indemnified party under this Section 7 for any legal or
other expenses, other than reasonable costs of investigation, subsequently
incurred by such indemnified party in connection with the defense thereof,
unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by Participants who sold a majority in
interest of the Registrable Securities and Exchange Securities sold by all such
Participants in the case of paragraph (a) of this Section 7 or the Issuers in
the case of paragraph (b) of this Section 7, representing the indemnified
parties under such paragraph (a) or paragraph (b), as the case may be, who are
parties to such action or actions) or (ii) the indemnifying party has authorized
in writing the employment of counsel for the indemnified party at the expense of
the indemnifying party. All fees and expenses reimbursed pursuant to this
paragraph (c) shall be reimbursed as they are incurred. After such notice from
the indemnifying party to such indemnified party, the indemnifying party will
not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld), unless
such indemnified party waived in writing its rights under this Section 7, in
which case the indemnified party may effect such a settlement without such
consent.

 

-24-



--------------------------------------------------------------------------------

 

(d) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 7 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party on the other from the
offering of the Notes or (ii) if the allocation provided by the foregoing clause
(i) is not permitted by applicable law, not only such relative benefits but also
the relative fault of the indemnifying party or parties on the one hand and the
indemnified party on the other in connection with the statements or omissions or
alleged statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Issuers on the one hand and such Participant on the other shall be deemed to
be in the same proportion as the total proceeds from the offering (before
deducting expenses) of the Notes received by the Issuers bear to the total net
profit received by such Participant in connection with the sale of the Notes.
The relative fault of the parties shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers on the one hand, or the Participants on the
other, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or alleged
statement or omission, and any other equitable considerations appropriate in the
circumstances. The parties agree that it would not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the first sentence of this paragraph (d).
Notwithstanding any other provision of this paragraph (d), no Participant shall
be obligated to make contributions hereunder that in the aggregate exceed the
total net profit received by such Participant in connection with the sale of the
Notes, less the aggregate amount of any damages that such Participant has
otherwise been required to pay by reason of the untrue or alleged untrue
statements or the omissions or alleged omissions to state a material fact, and
no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. For purposes of this
paragraph (d), each person, if any, who controls a Participant within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act shall have
the same rights to contribution as the Participants, and each director of any
Issuer, each officer of any Issuer and each person, if any, who controls any
Issuer within the meaning of Section 15 of the Act or Section 20 of the Exchange
Act, shall have the same rights to contribution as the Issuers.

 

-25-



--------------------------------------------------------------------------------

 

  8. Rule 144A

Each of the Issuers covenants and agrees that, so long as Registrable Securities
remain outstanding, it will file the reports required to be filed by it under
the Securities Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder in a timely manner in accordance with the requirements of the
Securities Act and the Exchange Act and, if at any time such Issuer is not
required to file such reports, such Issuer will, upon the request of any Holder
or beneficial owner of Registrable Notes, make available annual reports and such
information, documents and other reports of the type specified in Sections 13
and 15(d) of the Exchange Act, such information necessary to permit sales
pursuant to Rule 144A. Each of the Issuers further covenants and agrees, for so
long as any Registrable Securities remain outstanding that it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144A.

 

  9. Underwritten Registrations

If any of the Registrable Securities covered by any Shelf Registration are to be
sold in an underwritten offering, the investment banker or investment bankers
and manager or managers that will manage the offering will be selected by the
Holders of a majority in aggregate principal amount of such Registrable
Securities included in such offering and shall be reasonably acceptable to the
Issuers.

No Holder of Registrable Securities may participate in any underwritten
registration hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

 

  10. Miscellaneous

(a) No Inconsistent Agreements. The Issuers have not, as of the date hereof, and
the Issuers shall not, after the date of this Agreement, enter into any
agreement with respect to any of their securities that is inconsistent with the
rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Issuers’ other issued and outstanding
securities under any such agreements. The Issuers will not enter into any
agreement with respect to any of their securities which will grant to any Person
piggy-back registration rights with respect to any Registration Statement.

 

-26-



--------------------------------------------------------------------------------

 

(b) Adjustments Affecting Registrable Securities. The Issuers shall not,
directly or indirectly, take any action with respect to the Registrable
Securities as a class that would adversely affect the ability of the Holders of
Registrable Securities to include such Registrable Securities in a registration
undertaken pursuant to this Agreement.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, otherwise than with the prior written
consent of (I) the Company, and (II)(A) the Holders of not less than a majority
in aggregate principal amount of the then outstanding Registrable Securities and
(B) in circumstances that would adversely affect the Participating
Broker-Dealers, the Participating Broker-Dealers holding not less than a
majority in aggregate principal amount of the Exchange Notes held by all
Participating Broker-Dealers; provided, however, that Section 7 and this
Section 10(c) may not be amended, modified or supplemented without the prior
written consent of each Holder and each Participating Broker-Dealer (including
any person who was a Holder or Participating Broker-Dealer of Registrable
Securities or Exchange Securities, as the case may be, disposed of pursuant to
any Registration Statement) affected by any such amendment, modification or
supplement. Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders of Registrable Securities whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect, impair, limit or compromise the rights of other Holders of Registrable
Securities may be given by Holders of at least a majority in aggregate principal
amount of the Registrable Securities being sold pursuant to such Registration
Statement.

(d) Notices. All notices and other communications (including, without
limitation, any notices or other communications to the Trustee) provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail or next-day air courier:

(i) if to a Holder of the Registrable Securities or any Participating
Broker-Dealer, at the most current address of such Holder or Participating
Broker-Dealer, as the case may be, set forth on the records of the registrar
under the Indenture, with a copy in like manner to the Initial Purchasers as
follows:

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Attention: Corporate Finance Department

(ii) if to the Initial Purchasers, at the address specified in Section 10(d)(i);

 

-27-



--------------------------------------------------------------------------------

 

(iii) if to the Issuers, at the address as follows:

OMNOVA Solutions Inc.

175 Ghent Road

Fairlawn, Ohio 44333

Attention: Treasurer

with a copy to:

Jones Day

901 Lakeside Avenue

Cleveland, Ohio 44114

Attention: Michael J. Solecki

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; one Business Day after being
timely delivered to a next-day air courier; and when receipt is acknowledged by
the addressee, if sent by facsimile.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto, the
Holders and the Participating Broker-Dealers; provided, however, that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Purchase Agreement or
the Indenture.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW THAT WOULD REQUIRE THE APPLICATION OF ANY OTHER
LAW.

 

-28-



--------------------------------------------------------------------------------

 

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(j) Securities Held by the Issuers or Their Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Issuers or their
affiliates (as such term is defined in Rule 405 under the Securities Act) shall
not be counted in determining whether such consent or approval was given by the
Holders of such required percentage.

(k) Third-Party Beneficiaries. Holders of Registrable Securities and
Participating Broker-Dealers are intended third-party beneficiaries of this
Agreement, and this Agreement may be enforced by such Persons.

(l) Entire Agreement. This Agreement, together with the Purchase Agreement and
the Indenture, is intended by the parties as a final and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein and any and all prior oral or written
agreements, representations, or warranties, contracts, understandings,
correspondence, conversations and memoranda between the Holders on the one hand
and the Issuers on the other, or between or among any agents, representatives,
parents, subsidiaries, affiliates, predecessors in interest or successors in
interest with respect to the subject matter hereof and thereof are merged herein
and replaced hereby.

 

-29-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

OMNOVA SOLUTIONS INC. By:  

/s/ Michael E. Hicks

  Name: Michael E. Hicks   Title: Senior Vice President and Chief Financial
Officer DECORATIVE PRODUCTS THAILAND, INC. By:  

/s/ Michael E. Hicks

  Name: Michael E. Hicks   Title: Treasurer OMNOVA WALLCOVERING (USA), INC. By:
 

/s/ Michael E. Hicks

  Name: Michael E. Hicks   Title: Treasurer



--------------------------------------------------------------------------------

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

DEUTSCHE BANK SECURITIES INC. By:  

/s/ David Lynch

  Name: David Lynch   Title: Managing Director By:  

/s/ Alexandra Barth

  Name: Alexandra Barth   Title: Managing Director JEFFERIES & COMPANY, INC. By:
 

/s/ Kevin Lockhart

  Name: Kevin Lockhart   Title: Managing Director KEYBANC CAPITAL MARKETS INC.
By:  

/s/ Eric N. Peiffer

  Name: Eric N. Peiffer   Title: Managing Director

 

S-1